[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married at North Haven, Connecticut, on September 6, 1975.
All jurisdictional requirements have been met.
The parties have two minor children issue of their marriage: Stephen Adam Grodske, born August 12, 1978; and Jared E. Grodske, April 11, 1980.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The court has considered all the statutory requirements contained in Connecticut General Statutes 46b-56, 46b-81, 46b-82
and 46b-84 and enters the following orders:
1. By agreement of the parties, custody of the minor children is awarded to the defendant with rights of reasonable visitation in the plaintiff.
2. The plaintiff shall pay to the defendant as child support $216.00 per week. This order is subject to immediate wage withholding and is in compliance with the child support CT Page 92 guidelines.
3. The plaintiff shall pay to the defendant as alimony, subject to immediate wage withholding, $70.00  per week until October 25, 1992 when alimony shall reduce to $35.00 per week. Alimony shall terminate upon the death of either party, the defendant's remarriage, further order of the Court, or August 31, 1999.
4. The plaintiff shall maintain medical insurance available through Heritage Cable or any other employment for the benefit of the minor children. The plaintiff shall also cooperate in making available to the defendant insurance available through his employment for as long as the law allows. The defendant shall be responsible for the cost of her insurance.
If health insurance is not available to the plaintiff but is available to the defendant through employment she shall maintain the same for the benefit of the minor children and the parties shall divide equally any cost of the premium.
The parties shall divide equally all unreimbursed non-insured medical, dental, psychiatric, psychological, orthodontic and ophthalmological expenses incurred on behalf of the minor children.
5. All right, title and interest in the marital home is awarded to the defendant. The defendant shall be responsible for the mortgage, taxes, insurance and all costs associated with the home and shall indemnify and hold harmless the plaintiff thereon.
6. The plaintiff shall be entitled to claim the children as tax exemptions and the defendant shall complete all forms necessary to effectuate this order.
7. The plaintiff shall immediately notify the defendant upon settlement or resolution of his Worker's Compensation claim, and shall inform her as to the terms of said resolution.
Elaine Gordon, Judge
CT Page 93